James D. Hurley, County Judge and Surrogate.
This is an application by a mother to compel the respondent father to support the nine-year-old daughter of the parties.
At the time the application was made, the petitioner was living apart from the respondent husband. She left the husband and took the child with her. She and the child are now living with her parents.
The mother earns approximately $42 per week and the father earns approximately $60 per week plus a monthly pension of $50.
At no time prior to the beginning of the proceeding was the child so neglected as to be deprived of any of the necessities of life nor has there been at any time any danger that the child might become a charge upon the public.
During the hearing, it became apparent that there was a conflict between the petitioner and the respondent as to the right to custody of the child.
Since there was no question of neglect involved, this court had no jurisdiction to determine the right to custody of the child.
Subsequent to the hearing, a habeas corpus proceeding was brought in the Supreme Court and a decision has been made therein awarding the custody of the child to the mother, the *165petitioner herein, and granting certain custodial rights and rights of visitation to the father, the respondent herein. No provision was made in the Supreme Court order for support of the child.
From the evidence submitted, I conclude that the respondent should pay to the petitioner for the support of the child of parties $15 per week plus medical and dental expenses. This determination takes into account the fact that the father has the custody of the child at certain times during week-ends.
This proceeding is set down for the 17th day of September, 1957 at 2:00 p.m. at the Surrogate’s office in Lyons, New York, for a determination as to the times and manner of making payments and for any such matters as are proper for the consideration of the court, in view of the order of the Supreme Court granted in the proceeding for the custody of the child.